ORDER
PER CURIAM.
Mother appeals from the judgment terminating her parental rights to her daughter, E.N.C., and her son D.J.C., under Section 211.447, RSMo 2000. Mother contends the circuit court erred in terminating her parental rights pursuant to Section 211.447.4, RSMo 2000, because the findings for termination were not supported by clear, cogent, and convincing evidence, and in finding termination was in the best interest of the children.
We have reviewed the briefs of the parties and the record on appeal and find Mother’s claims of error to be without merit. The judgment of termination is supported by substantial clear, cogent, and convincing evidence and is not against the weight of the evidence. In re C.N.W., 26 S.W.3d 386, 393 (Mo.App. E.D.2000). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).